Citation Nr: 1121627	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a soft tissue injury of the left hand.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder. 


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued noncompensable evaluations for residuals of a soft tissue injury of the left hand and malaria; and denied service connection for hypertension, a skin rash, posttraumatic stress disorder (PTSD), and a sleep disorder.  In July 2009, the Veteran submitted a notice of disagreement (NOD) for the issues of service connection for PTSD and a sleep disorder and an increased rating for his left hand disability, and subsequently perfected his appeal for his left hand disability in March 2010.  His case is currently under the jurisdiction of the VA RO in North Little Rock, Arkansas.

The Veteran did not perfect his appeal for service connection for a sleep disorder.  Thus, this issue is not in appellate status and will not be addressed any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a Substantive Appeal (VA Form 9) after a statement of the case is issued by VA).

In March 2010, the VA RO in North Little Rock, Arkansas granted service connection for PTSD, assigning a 30 percent evaluation effective October 22, 2008.  The Veteran filed an NOD with the initial evaluation assigned in March 2010 and perfected that appeal in January 2011.

In July 2010, the Little Rock RO denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran submitted an NOD for this issue in August 2010, but later that month indicated that he wished to withdraw his appeal for TDIU.  As such, this issue is also not before the Board.

FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a soft tissue injury of the left hand are manifested by intermittent tightness and aching, with no limitation of motion or ankylosis.

2.  The Veteran's service-connected PTSD is manifested by difficulty sleeping, nightmares two to three times per week, exaggerated startle response, depressed mood, and avoidance of public places.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-connected residuals of a soft tissue injury of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5299-5225 (2010).

2.  The criteria for an initial disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, a letter dated in December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, the December 2008 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with VA examinations for his service-connected left hand disability and PTSD most recently in November 2009.  The examinations involved a review of the claims file and a thorough examination of the Veteran.  Therefore, the Board finds that the examinations are adequate for determining the disability rating for the Veteran's service-connected left hand disability and PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left hand disability or PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that new VA examinations are not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Left Hand Disability

The Veteran has been assigned a noncompensable evaluation under Diagnostic Codes 5299-5225 for his service-connected left hand injury.  He seeks a higher rating.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2010).  

Under Diagnostic Code 5225, a 10 percent evaluation is assigned for unfavorable or favorable ankylosis of the index finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2010).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

As noted above, the Veteran was afforded a VA examination for his left hand disability most recently in November 2009.  At that time, he complained of bilateral hand numbness and weakness.  The examiner observed symmetrical range of motion with the ability to get all fingers to the mid palmar crease, very weak grip strength, and no atrophy.  He noted that prior EMG testing showed a mild generalized sensory axonal polyneuropathy and that a prior MRI showed degenerative arthritis of the wrist.  The examiner concluded that the Veteran exhibited no signs of injury to the left hand and that his current complaints are unrelated to his in-service injury.  Rather, he opined that the Veteran's symptoms were related to a mild congenital abnormality and diabetes mellitus.

The Veteran was previously examined in December 2008.  At that time, the Veteran complained of intermittent and unpredictable tightness and aching in his left hand.  He denied any functional loss or difficulty with work or daily activities.  The examiner noted that the Veteran's left hand was normal in appearance with full range of motion, good grasp strength, and no evidence of functional impairment or sensory change.  He was unable to identify any scars or a point at which a surgical incision may have been made in service.  The examiner concluded that the Veteran's hand was normal in function and appearance and that he had no objective sequelae of his in-service injury.

In addition to the VA examinations, the Veteran has submitted private treatment records relating to his left hand.  Notably, April 2009 treatment records from Dr. H. C. C., including an MRI and EMG testing, showed no symptoms related to the Veteran's in-service left hand injury.  Specifically, the MRI showed arthropathic changes of the wrist which were suggestive of a congenital abnormality and consistent with the Veteran's age.  As noted above, the Veteran's abnormal EMG test results have been attributed to diabetes mellitus.

The evidence of record does not establish that the Veteran's service-connected left hand injury warrants a compensable disability rating.  He does not experience favorable or unfavorable ankylosis of the index finger to warrant a compensable rating under his currently assigned diagnostic code.

Additionally, there is no indication that the Veteran's left hand disability warrants an increased rating under any other diagnostic code relating to the hand.  The claims folder contains no medical evidence indicating that the Veteran's left hand disability is manifested by ankylosis or limitation of motion of any of the digits.  As such, an increased rating cannot be assigned for the left hand under Diagnostic Codes 5216-5224 or 5226-5230.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5224, 5226-5230 (2010).  Moreover, the evidence reflects that the neurological symptoms and arthritis that the Veteran experiences are not related to his service-connected left hand injury.  Rather, these complaints have been attributed to his age, a congenital abnormality, and nonservice-connected diabetes mellitus.  As such, an increased rating cannot be assigned for the left hand under Diagnostic Codes 5003 or 8514-8716.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, § 4.124a, Diagnostic Codes 8514-8716 (2010).

With respect to the possibility of assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the Veteran's left hand disability, the Board has considered the Veteran's complaints of intermittent pain.  However, there is no objective evidence to support a finding of compensable limitation of motion due to pain.  Further, the Veteran did not complain of any functional impairment.  As such, the Board finds that additional compensation need not be assigned for the Veteran's left hand disability under 38 C.F.R. §§ 4.40 or 4.45.  See also DeLuca, supra.

The Board also notes that there is no indication in the evidence of record that the Veteran's symptomatology warranted other than the currently assigned noncompensable disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a compensable disability rating for residuals of a soft tissue injury of the left hand must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

PTSD

The Veteran has been assigned a 30 percent initial evaluation under Diagnostic Code 9411 for his service-connected PTSD, effective October 22, 2008.  He seeks a higher initial rating.

Under that Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

As referenced above, the Veteran most recently underwent a VA examination for his service-connected PTSD in November 2009.  At that time, the Veteran complained of an increased startle response, avoidance of public places, restless sleep, and vivid dreams two to three times per week.  Although he reported a history of drug and alcohol abuse and homicidal and suicidal ideation, he reported that he had been clean and sober for a year and experienced no current homicidal or suicidal thoughts.  He indicated that he was seeing a VA psychiatrist, taking Paxil and Zolpidem, and attending PTSD groups.  He believed that this had really helped his PTSD symptoms.  He reported instability and difficulty in his marriage and at his place of employment in the past, but has remained married to his wife for over forty years and is currently employed at the same job that he has had for forty years.  He indicated that he has difficulty at work due to his anxiety and impatience and sometimes has to take time off, but that his employer is accommodating.  The examiner observed normal speech, adequate personal hygiene, sad and occasionally angry mood, appropriate affect, adequate insight and judgment, and no problems in thought processing or communication.  He diagnosed the Veteran with chronic PTSD and assigned him a GAF score of 45.

The Veteran was previously examined to evaluate his PTSD in January 2009.  At that time, the Veteran was not receiving any mental health treatment or taking any psychotropic medication.  He complained of difficulty sleeping and frequent nightmares, but reported getting six to seven hours of sleep per night.  He also reported an exaggerated startle response, some difficulty in public settings, avoidance of war-related movies and the news, and no friends.  He indicated that he attended church, remained married to his wife for 40 years, despite difficulties, and continued to work at the same job for 40 years.  The Veteran complained of some suicidal ideation, but denied intent.  The examiner observed that the Veteran was casually groomed, made little eye contact, and exhibited restricted affect, normal speech and thought processes, and adequate insight and judgment.  He did not find that the Veteran had a diagnosis of PTSD and assigned him a GAF score of 70.

The medical evidence of record also includes VA and private treatment records which are consistent with the VA examination reports.  Notably, a May 2009 Report of Psychological Evaluation from Dr. J. R. M. reflected the Veteran's complaints of irritability, depression, and nightmares.  He concluded that the Veteran's symptoms substantially interfered with his overall functioning and adjustment.  VA treatment records reflected these same complaints and assigned GAF scores of 55 to 60.

In addition to the medical evidence, the record includes lay statements from the Veteran and his wife.  These statements reiterate the Veteran's complaints of mood swings, difficulty sleeping, and nightmares, and are consistent with the medical evidence of record.

The evidence of record does not establish that the Veteran's service-connected PTSD warrants more than a 30 percent initial disability rating.  He does not experience occupational and social impairment with reduced reliability and productivity.  There is no indication that the Veteran experiences circumstantial, circumlocutory, or stereotypical speech, panic attacks more than once a week, impaired short- or long-term memory, impaired judgment, or difficulty in establishing or maintaining effective work and social relationships to warrant a higher rating of 50 percent.  Although the Veteran reports difficulty at work and in his marriage, he has maintained both his current job and marriage for over 40 years.  The evidence simply does not indicate that the Veteran's PTSD symptoms significantly interfere with his job, marriage, or activities of daily living.  Further, there is no evidence of more severe symptoms, such as current suicidal or homicidal ideation or intent, hallucinations, or delusions to warrant an even higher rating.  As such, a rating in excess of 30 percent for PTSD is not warranted.

Additionally, the Board notes that there is no indication in the evidence of record that the Veteran's symptomatology warranted other than the currently assigned 30 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to an initial disability rating in excess of 30 percent for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, supra.

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned noncompensable evaluation for a left hand injury contemplate a variety of symptoms, including limitation of motion.  The Veteran's complaints of pain are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Additionally, the rating criteria for the Veteran's currently assigned 30 percent disability rating for PTSD contemplate his symptoms, including occupational and social impairment, depressed mood, anxiety, and chronic sleep impairment.  Further, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a compensable disability rating for residuals of a soft tissue injury of the left hand is denied.

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


